In an action by a tenant to recover damages as a consequence of rental overcharges allegedly exacted by the landlord, the appeal is from so much of an order as denied the landlord’s motion for summary judgment dismissing the amended complaint. Order modified by striking therefrom the ordering paragraphs and by substituting therefor the words “ Ordered that the defendant’s motion for summary judgment dismissing the amended complaint be and the same is hereby granted.” As so modified, order insofar as appealed from affirmed, without costs, and without prejudice to the right of respondent to bring such further action as he may be advised. In our opinion, the appellant’s motion -for summary judgment should have been granted, there being no question of fact to be decided (see Rofrano v. Duffy, 9 A D 2d 957). Nolan, P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.